President of the General Assembly; Secretary-General; Heads of State and Government,
For many years, the General Assembly has discussed cooperation, dialogue, solidarity, the importance of progress in science and technology and ending poverty in the world.
It has also discussed the urgent need of strengthening the Organization and multilateralism.
The pandemic, which is affecting the planet, has made it hight time to turn those good intentions into more meaningful actions.
COVID-19 has put every pressure to bear on multilateralism. Six months after it began, we are dealing not only with a health emergency, but also a social and economic one.
Without exception, every country has been hit by the deadly virus.
We will not be able to save lives and revive the economy without the support of multilateral organizations, private enterprise, the academic community and society, as a whole.
For Ecuador, the support of international financial agencies has been key these past months.
That is why we commend the calls for a multilateral response to the crisis.
The Managing Director of the International Monetary Fund recognizes the importance of supporting emerging and developing economies, and the President of the World Bank is talking about a debt moratorium for poor countries.
Ecuador supports and appreciates those proposals and calls for middle-income countries to be taken into account, as every nation is facing serious economic problems.
Dear friends, COVID-19 has historically changed the world today and, in all probability, its future.
Poverty, inequality and unemployment will worsen, which will have an impact on achieving the Sustainable Development Goals. We risk backsliding with regard to the gains made over the past few years.
Ecuador’s national development plan — Lifetime — which we have not been remiss in implementing, is aligned with the 2030 Agenda for Sustainable Development.
We firmly believe in the need for a strong, solid and committed multilateral system that ensures financial and technical support to all.
The pandemic has shown that technology is key to guaranteeing citizens’ rights, such as access to remote health care, education and work.
But it has also shown the great digital divide that exists among our nations, which is a product of inequality.
The post-COVID era will pose for us the challenge of reviving economies and focusing on small- and medium-sized businesses, which create thousands upon thousands of jobs.
It is necessary to offer flexible and sufficient lines of credit with acceptable terms, as well. But it is also imperative to meet the commitments of official development assistance.
Colleagues from around the world, my country underscores the work of the World Health Organization and its leadership during this crisis.
That is why we support the COVAX Facility initiative, to step up access to COVID-19 vaccines and the repository of technologies to combat the pandemic.
Only in this way will we be able to enjoy fairly distributed patent-free vaccines, with special attention afforded the most vulnerable and disadvantaged people.
The pandemic has affected us all, but its impact has been most severe on vulnerable groups.
In addition to COVID-19 itself, the lockdown, the lack of employment and poverty have exacerbated gender-based violence. Women and children have had to stay at home with their abusers, risking their physical and mental safety and sometimes even their lives!
Older adults and people with disabilities are also suffering disproportionately from the crisis because of their increased risk of infection.
In Ecuador we have provided welfare vouchers, mobility and self-care assistance and, in many cases, decent housing at no cost.
Together with 145 Member States we endorsed the policy brief, entitled “A Disability-inclusive response to COVID-19”.
Likewise, we recognize the vulnerability of indigenous peoples. We must give them priority attention commensurate with their circumstances, and we must guarantee them access to treatments and vaccines.
Migrants have also been disproportionately affected by the pandemic. As a host country, Ecuador seeks to guarantee the exercise of their rights with a humanitarian response.
We will continue to firmly support the Global Compact for Safe, Orderly and Regular Migration, as well as the full implementation of the Declaration of Quito on Human Mobility of Venezuelan Citizens in the Region.
Fellow Presidents, the sustainable use of natural resources and climate change is an issue that we cannot ignore.
The failure to implement environmental agreements has very serious economic and social repercussions.
Ecuador recently expressed its concern about the presence of a large foreign fishing fleet, which since May 2020 has been operating in very close proximity to the Galapagos Islands.
We have reiterated that, without distinction of the flag, we will ensure that our maritime rights prevail over the exclusive economic zone.
We are aware of the enormous responsibility to protect the Galapagos, which was designated as humankind’s first Natural World Heritage site.
We call on the countries that fish in the waters of the south-east Pacific to self- regulate and limit their activities.
We, the members of the Permanent Commission for the South Pacific, namely, the brotherly countries of Chile, Colombia, Ecuador and Peru, condemn illegal fishing in areas adjacent to our countries’ waters.
We have also agreed to strengthen sharing information on the location of vessels in order to improve monitoring and surveillance.
Ecuador therefore reaffirms its commitment to conserve the marine environment. As a demonstration of that, on 11 August, we joined the Global Ocean Alliance.
The initiative, led by the United Kingdom, seeks to designate 30 per cent of the world’s oceans as marine protected areas.
We are also committed to the conservation of the Amazon.
We subscribe to the Leticia Declaration and what is known as the Financing Initiative for Sustainable Development and Bio-Economy for the Amazon.
With the establishment of the multi-donor fund, administered by the IDB, significant resources will be allocated to conserve what are the lungs of the planet and improve the quality of life of indigenous peoples.
We are facing new challenges the solution to which lies in unity and peace, not conflict.
Recently, 172 countries supported the call of the Secretary-General for a global ceasefire and silencing all weapons.
We are confident that the call and the relevant Security Council resolution (Security Council resolution 2532 (2020)) will serve as a first step towards achieving definitive and sustainable peace throughout the world.
Today, our obligation is to join our efforts and fight the pandemic.
For now, that is our common enemy!
Recently, the commemoration of the bombing of Hiroshima and Nagasaki served to remind us of the devastating consequences of nuclear weapons. We therefore welcome the forthcoming entry into force of the Treaty on the Prohibition of Nuclear Weapons.
The pandemic must serve as an additional reason to step up disarmament obligations and make available the needed resources for revitalization.
Friends and Heads of State and Government, I conclude by stressing that Ecuador firmly supports the initiative to move forward meaningful reform of the UN system.
It is necessary to ensure greater accountability and maximize its efficiency.
It is imperative to overhaul the system that we created at the end of the Second World War, as it does not reflect today’s reality.
It is also important to guarantee the allocation of funds, to which end States must fulfil their obligation to contribute to the Organization without conditions or threats.
Today, our peoples demand cooperation so we will be able to face the economic and social challenges of the post-COVID-19 era.
Only together will we be able to win this cruel war, a cruel war that has already taken the lives of nearly 1 million people.
Dear friends, I hope that, in the very near future, we will be able to give one another the fraternal hug that we owe another inside and outside our countries.
Thank you very much.